Case: 12-7128   Document: 16    Page: 1    Filed: 09/26/2012




          NOTE: This order is nonprecedential.


   muiteb ~tate5 ~ourt of ~peaI5
       for tbe jfeberaI (!Circuit

                   CAROL G. MEAD,
                  Claimant-Appellant,
                           v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
                  Respondent-Appellee.


                       2012-7128


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-3897, Judge William P.
Greene, Jr.


                     ON MOTION


                       ORDER
    Carol G. Mead files an unopposed motion for leave to
amend her opening brief, which we treat as a motion for
leave to file a supplemental informal brief out of time.
Mead also files out of time an unopposed motion for a 45-
day extension of time to file her reply brief.
Case: 12-7128       Document: 16    Page: 2    Filed: 09/26/2012




CAROL MEAD v. SHINSEKI                                            2

      Upon consideration thereof,
      IT Is ORDERED THAT:
      1) The motions are granted.
      2) Mead's supplemental informal brief is accepted.
    3) Mead's reply brief is due no later than 45 days
from the date of this order. No further extensions will be
granted.
                                     FOR THE COURT


      SEP 26 2012                    /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
cc: Carol G. Mead
    K. Elizabeth Witwer, Esq.
s25                                           COURf~~EALS
                                         u.s.THE FEDERAl. r,mcuITFOR
                                              SEP 26 lU12
                                                  JAN HORBALY
                                                     CLERK